Case 9:18-cv-81004-RKA Document 117 Entered on FLSD Docket 04/14/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-81004-CIV-ALTMAN/Brannon

  MELANIE DAVIS,
  on behalf of herself and others similarly situated,

         Plaintiffs,

  v.

  POST UNIVERSITY, INC.,

        Defendant.
  _____________________________________/

                                      ORDER OF DISMISSAL

         THIS MATTER is before the Court on the Parties’ Stipulation of Dismissal with Prejudice

  [ECF No. 116]. Being fully advised, the Court hereby

         ORDERS that this action is DISMISSED with prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of April 2020.



                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
